 436DECISIONSOF NATIONAL LABOR RELATIONS BOARD'Country Epicure,Inc.andAnthony Astrologo. Case2-CA-2083724 September 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 27 June 1985 Administrative Law Judge JoelP.Biblowitz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. -The Board has considered the decision and therecord in light` of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions-and to adopt the recommended Order.ORDERThe recommended Order of theadministrativelaw judge is adoptedand the complaint is dis-missed.-Mary_L.Bulls,Esq.,for the General Counsel.CliffordR.Oviatt,Esq.andJeffrey L.Snyder,Esq.,forthe Respondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in New York, New York, onMay 1, 1985. The complaint and notice of hearing issuedon February 21, 1985, based on an unfair labor practicecharge filed on January 17, 1985, by Anthony Astrologo,an individual. The complaint alleges that Country Epi-cure, Inc. (Respondent) prepared and maintained docu-mentation regarding Astrologo's attendance, worktime,and tardiness to work, and discharged and thereafter re-fused to reinstate him to employment due to his activitieson behalf of Teamsters, Local 456, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (the Union), in viola-tion of Section 8(a)(1) and (3) of the Act. Respondentdenies knowledge of Astrologo's activities on behalf ofthe Union, and alleges that he was discharged solely be-cause he lied to them regarding an incident that occurredon July 18, 1984.1 Upon the entire record, including myobservation of the demeanor of the witnesses, and afterconsideration of the briefs filed by the parties, I make thefollowing1Unless indicated otherwise,all datesreferred to are for the year 1984FINDINGS OF FACT1.JURISDICTION-Respondent, .aNew Yorkcorporationwith its officeand-place of business in Katonah,New York (the facili-ty), is engaged in the production and distribution. offrozen baked goods. In the conduct of the business oper-ation-Respondent annually purchases and receives at itsfacility products,goods, and materials valued in excess of$50,000 directlyfrom pointsoutside the State of NewYork.Respondent admits,and I find,that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.rII.LABOR ORGANIZATION STATUSRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.FACTSAND ANALYSISAstrologo was employed by Respondentas its solemechanic from May 1983 until July 27, 1984. His princi-pal responsibility was to maintain and repair 'the vehicles,owned by Respondent; this included the trucks and thesalesmen's cars. In this regard, he.had a regular mainte-nance schedule for the vehicles; in addition, he wascalled on emergencies when one of these vehicles neededrepair. If this situation occurred on the road, Astrologodrove to the locale involved and performed the repair.In addition, when parts were needed for the maintenanceor repair of the vehicles, Astrologo drove to the dealerto purchase the parts. When he left the facility for thesepurposes, he was not required to sign out or notifyanyone that he was leaving. His regular work hourswere 8 a.m. to 4:30 p.m., although the nature of his workoften required some departure from this schedule.His su-pervisor was Bob Grigas.Grigas, at the time in question,2 was the evening su-pervisor over the warehouse and freezer employees, aswell as the drivers. When necessary, he assisted the driv-ers in loading and unloading their trucks. If there was aneed for Astrologo to repair a certain vehicle, it wasGrigas who informed him of it. When Astrologo per-formed maintenance on Respondent's vehicles he was re-quired to complete a form provided by Respondent; aftercompleting this form he gave it to Grigas.Prior to mid-July, Astrologo was, admittedly, an ex-cellent employee. In January, Respondent gave him a$100 bonus and a certificate of performance; early in1984 he was also given a raise. Prior to July he had re-ceived no written warnings.About June,'Astrologo told Grigas that he felt that aunion would improve the working conditions of the driv-ersandwarehouse employees,3 and Grigas agreed.Grigas told Astrologo to speak to his brother, who wasan organizerfor the Union. About thattime,Astrologotold some of the drivers and warehouse employees2Grigas later resigned his employment with Respondent8At the time, Respondent employed approximately 20 employees inthese job categories.276 NLRB No. 48 COUNTRY EPICURE, INC.(while at work) that he was thinking about contacting aunion.He contacted the Union and arranged for theirrepresentative to meet the employees at his house and,while at work, he informed- the warehouse employeesand drivers: "We're going to have a party this weekendand you're invited." He.spoke to the drivers in the yardwhen they returned to the.facility at the end of the day,and to the warehousemen when they came to the garageto get boxes that were stored there.Approximately 15 employees (including Grigas) at-tended this meeting at Astrologo's house; although hecould not testify precisely when this meeting occurred,it,apparently,was in . about early to mid-June. AllenGrigas,union organizer, spoke at the meeting andhanded out union authorization cards, which all emplpy-ees present signed and returned to Allen Grigas.About 4 days later, Allen Grigas went to the facilityand informed Astrologo that the cards the employees ex-ecuted were not valid because someone from manage-ment (Grigas) was present at the meeting, and that theyhad to get, another set of cards.signed, without a man-agement representative being present. Astrologo then in-formed the drivers and warehouse employees of the diffi-culty with the authorization cards and arranged for themto come to his house again to execute new cards. Thissecond meeting occurred no more than 2 weeks after thefirstmeeting and was attended by approximately. thesame number of employees. All those present executedauthorization cards for the Union and gave them to As-trologo. Shortly thereafter,Astrologo left work earlyand brought these authorization cards to the Union.On July 3 Respondent received the following telegram(first by phone and then-in writing) from the Union:A majority of your company's drivers ware-housemen [sic] and mechanics have authorizedTeamsters Local 456 to serve as .their collectivebargaining. representative. Please contact me at 914-592-9500 toarrange tomeet for the, purpose of ne-gotiating. a collective-bargaining agreement cover-ing this unit of employees.By letter, dated July 6, Respondent wrote to theUnion:We have a good faith doubt that you represent amajority of our employees in an appropriate bar-gaining unit.If your interest continues in representing our em-ployees, you should file a petition with the NationalLaborRelations Board.Respondent received -no- further communication fromthe Union until- about September 1, when it received acopy of the petition filed by the Union.On the morning of July. 18 Astrologo left Respond-ent's facility to pick up parts' at Mt. Kisco Datsun. Onthe way to the dealer he observed Respondent's driverJohn Krell in his truckat a gas station.Astrologo knewthat Krell's route required that he take 684, so he parkedhis car on the entrance ramp to the highway where hewaited for Krell's truck. When he arrived, Krell stoppedhis truck on the side of the ramp and Astrologo got into437the truck with Krell. He testified that they spoke aboutthe condition of the trucks and how they could be im-proved, and the number of flat tires they were experienc-ing.After about 20 minutes, Astrologo returned to hiscar and went to pick up the parts. He testified that hewas absent from the facility for no more than an hour.On that same morning, Respondent's attorneys, Clif-fordOviatt and Vern Hill, flew from Washington toNew York to meet with -Respondent's representatives.Shortly after 9 a.m., as they were driving north on 1-684toward Respondent's facility, they observed one of Re-spondent's trucks stopped on the ramp on the other sideof the highway. Thinking that it "was a little strange thatitwas sitting there on the side of the road" they droveto the ramp and when they passed they noticed that twopeople weresitting inthe truck and a car was parkedbehind the truck. They drove around again, this timewriting down the truck number, as well as description ofthe car and its license number. They then drove directlyto Respondent's facility.When they arrived, they askedE. Lee Schneider, Respondent's vice president and gen-eralmanager, if he was having a problem with one ofthe Company's trucks; he said that he was not aware ofany and they told him of what they observed on theramp at 1-684; he said that he would check into it.Schneider then called Tony D'Aquanni, Respondent'splantmanager, and informed him of what Oviatt andHill had said and instructed him to see if any problemhad been reported. D'Aquanni called him back a fewminutes later and identified Krell as the driver of thetruck and said that the checkout sheet showed that heleft the facility at 9:10 for the Long Island route and thatthe description of the car sounded like Astrologo's car.-Schneider then told him to go to the ramp to see if therewas a problem; shortly thereafter D'Aquanni toldSchneider that the truck and the car were no longer onthe ramp. On a number of occasions that morningSchneider looked out his window and saw that thegarage office door (where Astrologo worked while atthe facility)was closed. Between that time and aboutnoon,D'Aquanni called and visited the garage on anumber of occasions; Astrologo was not present. Later,D'Aquanni told Schneider that he saw Astrologo in thecafeteria around 12:30 that day. D'Aquanni testified thatafter this incident he asked Respondent's employee whohandles accounts payable to check if they had any billsfor parts for that date, and she told him that Respondenthad no bills for parts from that day.Sometime later that day Schneider reported this inci-dent to Stern and he decided that they should speak toKrel14 about the incident. When he returned to the facili-ty that evening Stern and Schneider called him into theoffice; Schneider asked him what he was doing on theramp at 1-684 that morning and Krell said that he wasflagged down by Astrologo, who came into his truck.Schneider asked if anything was wrong with his truckand he said no. "We were just shooting the breeze."Schneider warned him about a repetition of such actionswhen he had goods to deliver. The meeting lasted ap-4Krell did not testify 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDproximately 10 minutes. Stern was leaving the followingmorning on a business trip, not to return until -Mondaymorning(July 23) and he told Schneider to: investigatethe matter further in his absence to determine what hadoccurred that morning.The next morning, Schneider called D'Aquanni andtold him-to, come to his office with Astrologo.when hearrived 'for work. At 11:30 that mornings D'Aquanni andAstrologo came to his office. Schneider asked him wherehe-was the previous morning as; they were looking forhim. Astrologo said that he, was at the Mt. Kisco Datsundealer picking up spare parts: Schneider asked him whenhe was there and Astrologo said that he punched in thatmorning a little after 9 o'clock and arrived at the dealerabout 9:20. Schneider asked him when he left the dealerand he said about 10 o'clock. He asked him who he sawand he said that he did not remember. He asked him ifhe got the parts he needed and he said that he did not,he had to go elsewhere. He asked when he returned tothe facility and Astrologo said about 10:30 or 11. Schnei-der said that they tried to contact him, but nobody sawhim. Schneider then told Astrologo that his car,.wasseenon the ramp of 1-684. Astrologo said that he has lent hiscar to hisbrother the,, prior day because his brotherworked nearby and appeared at work out of uniform; helenthim -the car to, drive home- to get his , uniform.Schneider asked him if he were sure he was at the dealerinMt. Kisco and he said that he was, that he took thetruck there.D'Aquanni then told Astrologo that Krellhad said that he had flagged him down and spoken tohim on the ramp the pnor day. Astrologo did notanswer. Schneider asked him if it was him and Astrologosaid,"Itwas ' me, I lied."Because he was' suspiciousabout missing -products Schneider asked him what wasgoing on; Astrologo said, "Well you know it was all thatUnion shit."6 Schneider told him, "Look, if it_had,a'ny-thing to do 'with the union, I don't wan t to hear aboutit."7Astrologo asked if he was going to be speaking `toStem about it the following Monday. On Monday, whenStem returned, Schneider told him of this conversationwith Astrologo.On the following day, ' Stem and Schneideragain metwith Krell after he rettinied from his run; ' neither Sternnor Schneider could remember much about this meetingother than Stem's testimony that he asked Krell what heand Astrologo were talking about on July 18, and Krellsaid,"He was ,lust shooting the, breeze." Stern testified-that- they had this meeting -with "the hope, maybe, ofcoming up with something that would help us make upour minds on the .matter of Mr. Astrologo."On July 25, as Stern was walking outside the ' facility,Astrologo approached him and asked if he could speakto ' him.When Stem said that he could as long as he.walked with him, Astrologo,said that he was afraid of6 Schneider wrote aMemo. to File"the next day stating that Astro-logo had called in at10 15, and reported to work at11.30 that morningNo disciplinary action'was taken against him due to this lateness'6Astrologo testified that his words were:'"Itwasn't anything to dowith the Union." ,''He testified that,based on his pnor management experience, and in-structionsfromcounsel for Respondent,he knew to avoid any discus-sions of theUnion-'losing his job; Stern said that they had not yet made anydecision, but would do so by the end of the week. Astro-logo said that, if he lost. the job he would be in a lot oftrouble because at his previous place of employment, onleaving work one day, he threatened to run down somepickets.A fight ensued- and he was placed on probation,conditionedon his remainingemployed: Stern said that,although he sympathized, that could not be: a factor inthe decision. Later that day Stern informed Schneider ofhis conversation with Astrologo. On either that after-noon or the following day, Thursday, July 26, Stern andSchneider met to make a decision regarding Astrologo.Because of the -earlier demand for recognition, theycalled counsel, -and asked him if they could fire an em-ployeeduring a union organizing'drive.He told them todo what is best for the Company. Stern and Schneiderdecided that "therewas no-other alternative," because'testified thatwhen Schneider informed him that Astro-logo initially lied about his whereabouts on the morningof July 18, thatis when "the clock really startedrunning.There was no other single piece of information that wasmore-instrumental in makingthat decision." Concerningwhy Krellwas not disciplined in any manner, Stem testi-fied: "the issue was not the fact -that he 'was talking onthe job. The issue ,was strictly that he lied to us about hiswhereabouts." He testified further:'In a-in a key position where you have to depend,you have good faith in that individual in that posi-tion. I , mean; the mechanic . can - do anything hewants to and we have no way of second-guessingwhat his job is. Once you catch him lying, there'syou know, you can't have any trust-in that-in thatjob.On the afternoon of Friday, July 27, Stern called D'A-quanni 'and told him to pick up Astrologo, and come tohis office with him. When they were all present, Stemtold Astrologo that, although it was a difficult decision,they felt they had no choice except-to terminate him forlying to them about his whereabouts because that wasthe kind of behavior that, if tolerated, ' cold put Respond-ent out of business. D'Aquanni testified that, at thatpoint,Astrologo asked if he could be considered for em-ployment in the future; he does not. believe Stern an-swered. Astrologo testified that after Stern told him thathe was being terminated for lying, he asked Stern if hewould consider hiring him back after "This whole busi-ness"-"the Union" was over.Stem testified that in about 1982.. Respondent dis-charged another employee, Bob . Gladman; for lyingabout his whereabouts when somebody had seen himsleeping inhis truck on a highway. -Respondent couldproduce no personnel records regarding this discharge.On January 22, 1985, Astrologo came to the facilityand asked Stern if he could- speak to him and he said thathe could. He told Stem that, shortly after the discharge,he was involved-in a serious accident that resulted- in aserious head injury with memorylapses.He also saidthat the story he told Stem aboutbeingon probation dueto an altercationwith strikerswas not trueand that he COUNTRYEPICURE,INC439feltRespondent fired him because of his union activity.He said,"Well, you knew that I was the organizer forthe Union" and Stern' said that they did not know whowas involved and they thought that he was not involvedbecause of the story he told him of his beinga "unionbuster."Astrologo then said that he was the front forGrigas,who really started the union organizing drive.Astrologo then told him that he was advised to sue Re-spondent -for backpay; Stern said that ,he could notadvise him on the matter.There is no. evidence indicating that Respondent wasaware of Astrologo's (or Grigas') union activity. Stern,Schneider, and D'Aquinni each testified that they wereunaware of Astrologo's activities on behalf of the Union;in fact, Stern and Schneider testified that-, based on As-trologo's conversation with Stern on July 25, they as-sumed that he was antiunion. Stern also testified that,prior to January 22, 1985, he had no idea that Grigaswas involved in the Union; Grigas never said anything tohim about the Union and never identified any of theunion supporters. Stern and Schneider testified. that be-tween July 3, when they received the Union's request forrecognition and about September 1, when they receivedthe Union's petition, they thought that the union drivehad expired. As Schneider testified, during this period,"there was nothing. There were no rumors, there wereno facts, we never saw a card or evidence of a card, wenever saw a posting .. . .In addition to alleging that, Astrologo was dischargedin retaliation. for activities on behalf of the Union, theGeneral Counsel alleges that during this period Respond-ent prepared and maintained documentation regardinghis worktime and tardiness, due to hisunion activities.D'Aquanni prepared the followingnote,dated July 25,for Astrologo's personnel file:7/24/84-Tony A. did not report for work at hisscheduled startingtime-8:00 a.m.He called in tothe departmentmanager toadvise that he wouldnot be in dueto illness.This call was made at 10:45.Tony's scheduledstarting time is 8:00 a.m. Compa-ny policy states that sick calls are tobe made atleast one-(1) hour prior to scheduledstarting time.7/25/84-Tony did not report for work at hisscheduled starting time again today. He did not callto notify anyone that he would either be late or notin.Tony finally arrived at work at 10:30 a.m. 2 1/2hours after his scheduled starting time. When askedwhy he did not call he said that since - he wascoming inanyway he didn't feel it was necessary.His only reason given was that he wasrunninglate-no specifics were given.26, and placed in Astrologo's personnel file:Tony A. reported for work @ 11:57 a.m. nearly 4hours after his scheduled starting time. No explana-tionwas given for his late arrival and no; call wasmade to warn the department of the late arrival. Healso left at 7.00 p.m. (6 1/2 hr. day) stating that hethings to do.[sic]._And the following memo to Astrologo's personnel filewas prepared by D'Aquanni and dated July 27:On 7/26/84 p.m. I spoke with Tony and informedhim that we needed a basic tune-up on one of ourcompany autos for early Friday so that a salesper-son could make a call to Philadelphia. ' He assuredme that this could be accomplished by 1:00 p.m.On 7/27/84 I called- the mechanic's shop @ 11:00a.m. and gotno answer. In checking his time card Ifound that he had not punched in yet. He is sched-uled to start @ 8:00 a.m.This instance along with all the other incidents ofnonperformance and tardiness can no longer be ac-cepted. I feel that this leaves us no choice but toterminateTonyAstrologo'semploymentwithCountry Epicure. This is to [sic] -critical a positionto the company to be able to accept such lack ofresponsibility.D'Aquanni testified that he prepared these memos "toindicate" that Astrologo reported late for work and leftearly; he never discussed the memos with Astrologo, nordid he -discuss them with Stern or Schneider; he sentthem to the personnel office where they would be placedin ' the file. Stern and Schneider testifed that they werenot aware of these memos at the time they decided todischarge Astrologo.InWright Line,251NLRB 1083, 1089 (1980), theBoard set forth the rule it will henceforth apply in dis-crimination cases such as the instant matter: "First, weshall require that the General Counsel makea prima facieshowing sufficient to support the inference that protectedconduct was a `motivating factor' in the employer's deci-sion.Once this is established, the burden will shift to theemployer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct."Based on the entire record, I find that the ' GeneralCounsel hasnot sustained her initialburden,AllbrittonCommunications, 271NLRB 201 (1984). The GeneralCounsel'sallegationthatAstrologo's discharge is con-nected tohis unionactivitieshas timingfor support, butnothingmore.There is no evidence whatsoever thatStem, Schneider, or D'Aquanni was aware of the factthatAstrologowas one of" the instigators and primemovers of the union movement:,The General Counsel, inher brief, alleges that the post-July 18 memos preparedby D'Aquanni and Schneider create an inference thatRespondent was attempting to build a case for discharg-ing Astrologo. Although they create somesuspicion, asdiscussed below, this inference is not enough to supportthe General Counsel's burden under.Wright Line.This isespecially true hereinwhere Respondent had goodreason to believe that Astrologo was, in fact,antiunion;in his meetingwith Schneider and D'Aquanni on July19,Astrologo made reference to "that Union shit" and inhis discussionwith Stern on July 25 he said that he wason probationas a resultof a fight he was involved inwhile crossing a picketline goingto work. The GeneralCounsel also refers to Astrologo's excellentwork record DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to July 18 as evidence of an improper motive in hisdischargeRespondents explanation however is a validone the nature of Astrologo s job gave him a wide latitude of freedom requiring a high degree of trustWhenAstrologo lied about where he was on July 18 that trustwas brokenFinally the General Counsel in her brief also refers tothe fact that no action was taken against Krell for his actions on July 18 However when he was questioned byStern and Schneider on July 18 he immediately told thetruthwhile Astrologo did not The Board inAllbrittonsupra stated that it was improper for an admunstrativelaw judge to intrudemore than slightly into an area ofmanagerialauthority reserved to the Respondents andnot intended to be subject to second guessing by theBoardTo sustain the General Counsels position hereinwould require me to intrude substantially on managerialauthoritywhich I decline to do This allegation is therefore dismissedThe General Counsel also alleges that Schneider andD Aquannismemosviolate Section 8(a)(1) and (3) of theAct I disagree D Aquannismemoswere never communicated to nor considered by Stern and Schneider priorto their decision to discharge Astrologo Schneider smemo(written 1 month after he commenced his employment with Respondent) also appears to have had noeffect on the decision to discharge Astrologo In addition these memos were not without reason after Astrologo lied to Schneider and D Aquanm on JLIy 19 theyno longer trusted him as they had previously In this sitnation it is not unreasonable for Respondent to recordAstrologo s subsequent substantial tardiness This allegation is therefore also dismissedCONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) (6) and (7) of the Act2The Unionis a labor organization within the meaning of Section2(5) of the Act3Respondent has not engaged in any conduct in violation of the Act as alleged hereinOn these findingsof fact andconclusions of law andon the entire record I issue the following recommended8ORDERIt is recommended that the complaint bedismissed inits entiretya If ro exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes